DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 01/08/21, has been entered. 

3.  Claims 1-3, 13-16, 20-21, 27-29, 33-34, and 38-41 are pending. Claims 4-12, 17-19, 22-26, 30-32, 35-37, and 42-44 are cancelled. Claim 1 is amended. Claims 20-21, 27-29, 33-34, and 38-41 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/20/20. Claims 1-3 and 13-16 are under examination.

Affidavit/Declaration under 37 C.F.R. 1.130
4. The declaration filed on 01/08/21 under 37 CFR 1.130(a) is sufficient to overcome the rejection of claims 1-3, 7, and 9 under 35 U.S.C. 103 relying on the Kaushal 2015 (Dissertation for Doctor of Philosophy; Arizona State University) reference.

Withdrawal of Rejections
5.  The following are withdrawn from the Office Action, filed 09/08/2020:
The rejection of claims 1-3, 7, and 13-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 

The rejection of claims 1, 2, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blair et al. 2014 (Emerging Infectious Diseases 20(6):983-990), as evidenced by Lake et al. 2013 (US 2013/0164764), found on page 11, at paragraph 10, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 1-3, 7, and 9 under 35 U.S.C. 103 as being unpatentable over Blair et al. 2014 (Emerging Infectious Diseases 20(6):983-990) in view of Lake et al. 2013 (US 2013/0164764) and Kaushal 2015 (Dissertation for Doctor of Philosophy; Arizona State University), found on page 13, at paragraph 14, is withdrawn in light of the Kaushal 2015 reference not being available as prior art (see Declaration above).

EXAMINER’S AMENDMENT
6.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

7.  Authorization for this examiner’s amendment was given in an interview with Elizabeth Kaytor on 02/17/2021 (see Interview Summary, attached).

8.  The application has been amended as follows: 

Claim 13 (Currently Amended). The method of claim 1, wherein the enriching further comprises lectin-based enrichment of C. immitis or C. posadasii antigens using one or more additional lectins that bind to both human and Coccidioides antigens.
Claim 14. (Currently Amended) The method of claim 13, wherein the one or more additional lectins comprise one or more of Concanavalin A (Con A), Erythrina crystagalli Lectin (ECL), and Pisum sativum Agglutinin (PSA).

Claim 15. (Currently Amended) The method of claim 1, wherein the enriching further comprises lectin-based enrichment of C. immitis or C. posadasii antigens, and wherein the additional lectin binds to human antigens and enriches Coccidioides antigens by reducing the number or percentage of human antigens present in the body fluid from the subject.

Claim 16. (Currently Amended) The method of claim 15, wherein the additional lectin comprises one or more of Concanavalin A (Con A) Datura stramonium Lectin (DSL), Erythrina crystagalli Lectin (ECL), Griffonia simplicifolia Lectin I (GSLI), Jacalin (JAC), Len culinaris Lectin (LCA), Peanut  Agglutinin (PNA), Phaseolus vulgaris Erythroagglutinin (PVE), Phaseolus vulgaris Leukoagglutinin (PVL), Pisum sativum Agglutinin (PSA), Ricinus communis Agglutinin (RCA I), Solanum tuberosum Lectin (STL), Soybean Agglutinin (SBA), Ulex europaeus Agglutinin I (UEA I), and Vicia villosa Lectin (VVL).

Claims 20-21 (Cancelled).
Claims 27-29 (Cancelled).
Claims 33-34 (Cancelled).
Claims 38-41 (Cancelled). 
Allowable Subject Matter
9.  Claims 1-3 and 13-16 are allowed.

10.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        

February 17, 2021